Exhibit 10.14

FIRST AMENDMENT TO LEASE

[Quantum, 25242 Arctic and 25342 Commercentre]

This First Amendment (“Amendment”) is executed July 11, 2009 but made expressly
retroactive to April 1, 2009 (“Effective Date”) by and between Braden Court
Associates, a California general partnership (“Lessor”) and Quantum Fuel Systems
Worldwide, Inc., a Delaware corporation (“Lessee”), with respect to the Standard
Industrial/Commercial Multi-Tenant Lease - Net dated November 1, 2007 (“Original
Lease” and as amended hereby, the “Lease”), which is hereby incorporated herein
by this reference. All capitalized terms not otherwise defined herein shall have
the meaning specified in the Original Lease. For good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Landlord and Tenant hereby amend the Original Agreement as follows:

1. This Amendment is made concurrently and in connection with the execution by
Lessor and Lessee of the Standard Industrial/Commercial Multi-Tenant Lease - Net
dated April 1, 2009 between Lessor and Lessee for 25372 Commercentre Drive
(“Must-Take Lease”). All defaults set forth in the Notice of Default dated
April 13, 2009 are hereby waived.

2. All references to the Must-Take Premises are deleted. The term “Premises”
means the Existing Premises and the Expansion Premises.

3. The number of parking spaces per Original Lease Paragraph 1.2(b) is reduced
from 242 to 146.

4. The Base Rent per month is revised as follows:

 

4-1-2009 through 12-31-2009

   $ 82,598

2010

     85,062

2011

     87,617

2012

     90,237

2013

     92,988

2014

     95,751

1-1-2015 through 5-31-2015

     98,651

Extension Term

     See Paragraph 3.5

5. Lessee’s Share of Common Area Operating Expenses per Original Lease Paragraph
1.6 is reduced from 52.7% to 36.3%.

6. The Security Deposit per Original Lease Paragraph 1.7(c) is reduced from
$163,472 to $98,472. Such reduction shall be retained by Lessor and applied
against the Initial Security deposit due under the Must-Take Lease.

7. Any Default or Breach by Lessee under this Lease shall constitute a Default
or Breach, respectively under the Must-Take Lease. Any Default or Breach by
Lessee under the Must-Take Lease shall constitute a Default or Breach,
respectively, under this Lease. Lessee grants a security interest in the
Security Deposit under this Lease as additional security for Lessee’s
performance under the Must-Take Lease (to be governed by Paragraph 5 thereof.
Lessee grants a security interest in the Must Take Lease Security Deposit as
additional security for Lessee’s performance under this Lease (to be governed by
Paragraph 5 hereof). Lessee may

 

1



--------------------------------------------------------------------------------

not exercise the Extension Option unless Lessee concurrently extends the
extension option set forth in Paragraph 3.5 of the Must Take Lease. If this
Lease or the Must Take Lease terminates for any reason whatsoever, Lessor shall
have the right to concurrently terminate the other.

8. Except as expressly amended hereby, the Original Agreement shall remain
unmodified and in full force and effect. Lessee acknowledges and agrees that
Lessor is not in default (or would be in default but for the passage of time,
the giving of notice, or both) under the Lease.

In witness whereof, the undersigned have executed this Amendment as of the above
date.

 

Lessor:     Braden Court Associates, a California general partnership       By:
 

Nowell Investments LLC, a California

limited liability company, General Partner

        By:   /s/ Norman N. Nowell           Norman N. Nowell, Managing Member
Tenant:     Quantum Fuel Systems Worldwide, Inc., a Delaware corporation        
By:   /s/ W. Brian Olson         Title:   Chief Financial Officer

 

2